Title: To Thomas Jefferson from Madame Townsend, 7 November 1787
From: Townsend, Madame
To: Jefferson, Thomas



le 7 9bre 1787.

Je ne sais Monsieur comment je pourrois reconnoitre toutes vos honnetetés. D’après l’exposé que vous avés eu en mains de ma situation, et le desir que vous avés de m’obliger, je ne vous cacherai rien. J’ai la perspective d’obtenir encore de la faveur, mais je ne  puis l’esperer avant le mois de janvier prochain. J’ai toujours attendu, et la perte que j’ai faite de ma chere Protectrice m’a ôté les moyens de solliciter ce qui m’etois promis en juillet.
Je n’ai pu, n’y osés me confier a Personne dans toutes mes perplexités, et ne l’aurois jamais fait vis a vis de vous, Monsieur, si le Commodore Jones ne m’avoit prevenue. Depuis pres d’un mois j’ai le projet d’aller a Londres pour m’y procurer des fonds qui sont au Stock, je ne puis le faire par pouvoir D’atorney, il faut que j’y aille moi même. Les dernieres lettres que j’ai reçue D’Angleterre m’y oblige. Je vous confesse Monsieur qu’ayant trop attendu, je me trouve dans l’impossibilité de faire mon voyage. Si je vous ai inspiré assés de confiance Monsieur pour me rendre le Service de me faire le prêt (pour un mois) d’une somme de 25 ou 30 Louis vous me mettrai dans le cas de lever toutes les dificultés dont je suis accablée. Ne voulant me confier a personne pour un objet de cette nature soyés assuré Monsieur que me rendant ce service (si peu essentiel qu’il puisse vous paroitre) vous donnera a jamais des droits sur ma reconnoissance. J’aurai l’honneur de vous faire passer une notte que je vous prierai de garder jusqu’au premiers jours de decembre. Soyés assuré Monsieur de toute ma reconnoissance ainsi que de la sincere Estime avec la quelle j’ai L’honneur d’être tres parfaitement Monsieur votre tres humble servante,

T. Townsend

